                      IN THE trxl-rso STATESols-
                                               rluc'
                                                   rcouR'
                                                        rCLERK'
                                                              SjI
                                                                zFjgXU
                                                                     6jiD;T.COUR'
                                                                                :                       ,
                     FO R TH E U STE RN o ls-rm c'r o s w ltslx tx                              FILED
                                      Roo ou olw sloN                                       N2v 13 2212
U N ITED STATE S O F AM ERICA                         Case N o.7:18-cr-00027          BYJUL .D LEY CLEFJ'A
                                                                                                         .
                                                                                        ;     ..-
                                                                                             EPUW   L RK



EAST M EN TAL H EALTH ,LLC,                           By:     H on.M ichaelF.U rbansld
       et al.,                                         ClliefUnited StatesDistrictJudge
       D efendants.

                                      M EM O RAN D U M O PIN IO N

       Thism attercom esbefozethecourton thegovernm ent'sM otion to D ism issW ithout

PrejudicettheffModon>l,ECF No.80,wlaichasksthecourttodismisstheIndictment,ECF
No.3,againstdefendantsChtistopherDeanEastyloannKathleepPatterson,AlfredLloyd
Robrecht,William BarclayAllison,RyanThomasGreene(collecdvely,fflndividual
Defendants'),andEastMentalHealth (TTEMH,''andcollecdvelywithIndividualDefendants,
fo efendants'')withoutptejudice,underFederalRuleofCriminalProcedlzre48(a).Defendants
opposetheM oéon andaskthecourttodismisstheIndictmentwithprejudice.SeeDef.'sResp.
U.S.'SBr.Supp.Mot.DismissW ithoutPrejudice(TflkobrechtOpp.'),ECFNo.90;Def.
W illiam Barclay Allison'sResp.,ECF N o.91;D ef'sResp.U .S.'SBr.Supp.M otD isnziss

W ithoutPrejudicerTattersonOpp.''),ECFNo.92;Br.Resp.Gov'tsM ot.DismissW ithout
Prejudice& Supp.DismissalW ithPrejudicerrGteeneOpp.''),ECFNo.93;Mot.Dismiss
PursuantRule489$(1)& (3)& Opp.Gov'tsM ot.DismissPtusuantRule48(a)CTEMH Opp.''),
ECF N o.94.1Forthereasonscliscussed below,the courtwillGRAN T the M odon and

D ISM ISStheIndictmentwithoutprejudice.

1AltlzoughallDefendantsaskthecourttodisnzissthelndictmentwitlzprejudiceunderFederzRuleofCriminalProcedure
48@ ,ozzlyEMH andEasthaveftledanexplicitmodontotlzatextènt.Nonetheless,tlzecourtconsidersRobrecht's,
                                                       A.

       W hilethepardesdisagree overtheim pottofthegovernm ent'sdelayin prosecuting this

case,theundezlying fim elineissttaightfotwatd.

       EM H wasa Roanoke-based m entalhealth careprovider.EM H O pp.2.Eastfounded

EMH,Ld=.
       ,andPatterson,Robrecht,Allison,andGreenewerehkh-levelmanagersofEMH.Br.
U.S.Supp.Mot.DismissW ithoutPrejudice(<dMot.Br.''),ECF No.89,at2.EMH usedAllison
SmallBusinessSolutions,LLC (TASBS'')asitscontractMeclicaidbiller.Id.at11.
       Priortothegenesisofthegovernment'sinvesdgadon,severalEMH employeestthe
fAvlaistleblowers'')broughtabroughtasepatate t'
                                              titam acdon.SeeComplaint,United States
exrel.Switzerv.E.MentalHealth Servs.,LLC,Civ.No.7:13->-00498(W .D.Va.Oct.24,
2013),ECF No.3.The tzitam suittemainspending.
       The governm ent'sitw eségadon ofD efendantsbegan in D ecem ber2013,aftetthe

W histleblow ersbzoughtalleged fraudulentbilling pracdcesbyEM H to the governm ent's

attention.ECFNo.89,at11.Onlanuary28,2015,thegovernmentexecutedasearchwarrant
atEM H'SRoanokeandRocltyM ount,Virginialocadonsand atASBS.J-daThegovernm ent
collected 400 boxesofphysicalm aterialsand im aged m yriad digitalm atetials.Id*

       Shortly aftezexecuéon ofthe search warrant the governm entand form ercounselfor

EM H began aseriesofcom m unicadonsregarding accessto them aterialscozected in the
                                                                     k

search. SeeFebruary 27,2015 Letter,ECF 89 Ex.1,at1.Aspartofthatdiscussion,the

governm entoffered to provide EM H with a digitalcopy ofallofthem atezialstaken in the

search,butonlyifEM H agreed to sharethecostsw1t11thegovernment.1d.at3.The



Patterson's,andGreene'sOpposiHonstoimplicitlymovefordismissalutzderRule4899.
                                                   2
governmentestimated thatdigidzationwould costapptoximately $175,000.J.i Appatently,no
costshazing agreem entwasreached.

       BetweenAugust12,2015andluly21,2016,thegovernm entshipped thephysicalboxes
to a third-partyvendorfotdigiézation.M ot.Bt.at14.Addidonally,the governm entaversthat

itspent2,606 hoursreviewing m aterialsin Reladvity,an onlinedocllm entreview service?and

8,488investkadvehours.Id.at15.Thegovernmentdoesnotdetailwhythiscaserequiredovet
11,000houtsbeforethechargeswetebroughtbeforethegrandjuty.
       Theinvesdgadoncondnuedthroughlune26,2018,whenDefendantswereindictedon
healt.
     h carefraud charges.Id.at2.Onluly11,2018,thecourtentered aPretrialOrder,ECF
N o.52,seténg the case fortrialbeginning Septem ber4,2018,in accordancewith speedy tdal

requirements.Onluly20,2018,Defendantsteceivedallgrandjurytfanscdpts,thelead
invesdgadng agent's sum m aty ofthe casewith exhibits,and approxim atvly 140 m em oranda of

interdew .M ot.Br.3.O n August14,2018,the governm entm etwith defensecounseland

atranged to provide each D efendantwith accessto digitalevidence.zId.at3-4.

       O n August21,2018,two weeksbefoze tdal,thegovetnm entflled aM otion to

DesignateCaseasComplexCase,andExcludableDelay,and toConénuetheltzryTdal,ECF
N o.73.Inidally,m ost,butnotall,defendantsconsented to thedesignation.Atan A ugust24,

2018 heating,counselforthegovernm entstated thatçfthegovernm entis6llly awarethatithas

failed to com plyw1t.14itsdiscovery obligationsin thiscase asm andated by the Courq and w e

have failed to com ply wit.h thescheduling orderforftling pretdalm otions.''Aug. 24 ,2018

H yg:Tr.A t4.Thegovernm entstatrd thatifthecasewasnotdesignated ascom plex and the

trialcontinued,itwould moveto dismissthecasewithoutprejudiceasitcould nottrythecase
2AsRobrecht'scounselm adean appeazanceaflertheAugust14,2018m eeG g,Robzechtreceived digitalaccessatalater
date.M ot.Br.4.
                                                    3
                                #

on schedulegiven that3.5million pagesofdiscoveryhad notyetbeenproduced.JZ at5-7.As
a resultofthegovernm ent'sposidon,the defendantsasked thatthecasebe dismissed with

prejudice.Thecourtulématelydeniedthemodontocontinue,andrequestedthatthepaOes
brieftheissueofwhetherthecaseshouldbedisrnissedwithorwithoutprejudice.Asaresult,
thegovernm entflled the instantM odon,which asksthecolzrtto dismissthe lnclictm ent

withoutprejucliceunderRule48(a).DefendantshaveeachflledopposidonstotheModonand
askthecourttodisnaisstheIndictmentwit.hprejudiceunderRule48($.


                                                B.

      Thedismissalofindictm entsisgoverned by FederalRule ofCrim inalPzocedute 48,

which provides:

      (a)BytheGovernment.Thegovernmentmay,wit.hleaveofcourqdismissan
      indic% ent,inform ation,or com plaint.The govetnm entm ay not dism iss the
      prosecudon during ttialwithoutihe defendant'sconsent.

      (b)By the Coutt.The colxt't may disnaiss an indictm ent, inform ation, or
      com plzntifunnecessary delay occursin:

             (1)presentingachargetoagrandjuty;
             (2)fllinganinfozmadonagainstadefendant;or
             (3)bringingadefendanttottial.
      Fed.R.Crim .P.48.

                                                1.

      Thegovernmentmovesto dismisstheIndictmentwithoutprejudiceiznderRule48(a).
't'
  hecourt'sdiscredon to denythegovernment'sM odon ffisnotbroad.''United Statesv.

Goodson,204F.3d508,512(4thCir.2000).ffrfjhecourtmustgrantthegovernmqnt'sRule
48(a)motionunlessthecotutconcludesthattogtantitwould beclearlyconttaryto manifest

                                            4
publicintetest,determ ined bywhethertheprosecutor'sm oéon to dism isswasm adein bad

faith.'?Id.(cidngltinaldiv.UnitedStates,434U.S.22,30(1977)).
      The defendantsadm itthatthegovernm enthasnotacted in bad faith.SeeRobrecht

Opp.5(adrnitdngfftheabsenceofashowingofprosecutodalbad-faitlf);GzeeneOpp.2
rfDefendantdoesnotassertthattheGovernmentactedinbadfaif.
                                                       hintlliscase.');g.
                                                                        fa'');
PattersonOpp.7(arguingthatthegoveznmentdelayedprosecudngDefendantsthtough
ffsloth,neglectorm ereincompetence').N ordoesthezecord betrayanysuggesdon thatthe
governm enthasacted in bad faith.UndezG oodson,thisshould be theend ofthe story:Since

thegovernmentflledaRule48(a)modonandthereisnosuggesdonofbadfaith,thecourt
ffmustgrant''thatmotionandclismisswithindictmentwithoutprejudice.Goodson,204F.3dat
512;seealso Fowlkesv.UnitedStates,Civ.No.CCB-14-1700,2016R 6680041,at*3n.4 (D.
Md.Nov.14,2016)(holdingthatoncethecourtEndsthegovernmentdid notactin bad faith,
ffthiscouttneednotadclresstheseparateissueofprejudice').


      D efendantsargue otherwise,however,and instead uq e the couttto disnnissthe

Indictmentwit.hprejudiceunderRule48q$.SeeRobzechtOpp.12-13;PattersonOpp.99
GreeneOpp.89EMH Opp.12.UndezRule489$,thecouttmaydismissanindictmentwith
Prejudiceffonconsdmdonalgtounds''orTfunderthecourt'sinhetentpowertodismissan
indic% entwherethedelay isnotofaconsdm éonalm agnitazde.''G oodson,204 F.3d at513.

D efendantsdo notsuggestthatthegoveznm ent'sdelayin bringing the Indictm entdsesto the

levelofa dueprocessvioladon. .,




      Disrnissingan indictmentwith prejudiceffisaharsh remedy,''asffthecouttallowsits
interestin theorderlyadministradon ofjusdceto overzidetheinterestsofthevictimsand the
                                           5
public interestin theenforcem entofthe ctim inallam ''Goodson,204 F.3d at514.The colpt't

mayonlydismissanindictmentwit.hprejudiceifadefendantcan demonstratehehassuffered
prejuclice.SeeidgUnitedStatesv.Voll,Nos.CRIMA .2:05-00231-32,2006W L 1831503,at*4
(S.D.W .Va.July3,2006)rW sGoodsonindicates,dismissalw1t.1:prejudiceiswarzantedonly
whenprejudiceisshown.').
       ffT'
          heprollihidoninourcùminaljusdcesystem againstunnecessarydelayisdesigned
(1)to protectagninstTundueand oppressiveincarceradon priorto ttialy'(2)to fminimizeanxiety
and concern accompanyingpublicaccusation,'and (3)to protectthefabilityofan accused to
defendhimself.'''Goodson,204F.3dat515-16(quotingSrnithv.Hooe ,393U.S.374,378
(1969)).Themostseriousoftheseinterestsisthelast,dfbecausetheinabilityofadefendant
adequately to prepare hiscase skew sthefairnessofthe ene e system .''Bondsv.Beale,145 F.

Sppp.2d708,716(E.D.Va.2001)(quodngBarkerv.W ingo,407U.S.514,532(1972)).
      Accoringly,to demonsttateprejudice,adefendantmustdemonstratethatthedelayin
bringing anindic% entffinterferegdjwith theseinterests.'?United Statesv.Soriano-larqlzin,492
F.3d 495,503 (4th Cir.2007).Thispointiscridcal:Theprejudicemustarisefrom thed
                                                                            .
                                                                            -t1
                                                                              -a.yin
bringinganindic% ent,andnotmerelyfrom theindictmentortheitwestkation.SeeiZ;United
Statesv.Sam 1e,565F.Supp:1166,1177(E.D.Va.1983)(Kfllltmustbedemonsttatedthat
actualpzejudicesuffered bythedefendantswastheresultofthegoveznment'sdelay.'').
                                                 3.

      D efendants'allegadonsonly im plicate the second interest:the anxiety and public

concern accom panying publicaccusation.RobtechtcontendsthathehasKfhasbeen Withouta

job- EMH shutit'sgsicjdoorsin October2017...(and)hasnotbeenableto:ndanyjob-
given the accusatoly black cloud hanging overllishead.''RobrechtO pp.10.M ozeover,

                                             6
Robrechtcllim sthatTfthe Com m onw ealth ofVirgitaia,D epat% entofH ealth Professionalshas

opened aninvesdgativeinquic rintohimjmerelybecauseheischargedwit.h ftaudin federal
court,''with ftghqisptofessionalceréficadon asalicensed clilaicalsocialworkèt...now in
'
Jeopardy.''ld.

       Patterson sim ilarly arpzesthatshehas ffendured having a cloud ofctim inalinvesdgation

hanging overherhead foroverthreeyears.Shewasarespected m em berofthem entalhealth

treatm entcom m unityin RoanokeValley.These allegadonsoffraud and dishonesty have

irrepatablydamagedthatreputadon.''PattetsonOpp.8.Pattetsonalsocomplainsthatherfjob
and herprofessionalcareer ended when EM H closed perm anentlyin 2017.''JILPatterson
                                                                            -.




concludesthatthisffoccurred wlélethe instantprosecudon w aslanguishing som ewherein the

U rkited StatesAttotneys'O fflce.''ld.at9.

       Greenecom plainsthatTflmjediareportsofthesearchwrrantand theeventualshut-
down ofEEM I-IImadetheitw estigadon publicin thecommunitywellptiorto thereturn ofthe
indictm ent.''G reene O pp.5.Greene also takesissuewith thetargetletterissued to him in

O ctober2016:ft
              W llilethatm aybe a fairly typicalftargetletter,'forRyan G reen itim m ediately

cteated lnigh stress,anxiety,and concern,which stayed with him fortwenty m onthsuntilhe

wasinclictedinlune2018.''Id.LikeRobrechtand Patterson,Greenecontendsthathelostllis
position atEM H because ofthe inveségaéon.Id.at6.

       EMH suggeststhatfftheproflkateandindisctiminateseizureofgits)doclzments
prejudicedEMH intheconductofitsbusiness.''EMH Opp.7.EMH complsinsthatitfçhas
literallybeen starvedandfnallykilled bythis4.5-yearinvestkadon.''Id.at12.AndEast
contendsthathe<fhaslostlnislivelihood,haslostlaisabilityto ptusue llis20-yearprofession,

and hasbeen calum nied and disgtaced in thepzess,and in theprofessionalcom m urlitp''Id.

                                              7
      Defendants'litanyofcomplaintslargelyconflatesprejudice.
                                                            arisingfrom the
invesdgadonandIndictmentw1t14pzejudicearisingfzom thedelayitlbringingthelndictment.
The IndividualD efendantsallcom plain thatthey losttheirposidonsatEM H because EM H

closed,RobtechtO pp.10;Patterson Opp.89G zeene O pp.59EM H O pp.12,and EM H

com plainsthatitwasshutdown because ofbilling suspension by the Com m onwealth of

Virgml
    ''a,EMH 12.Theseconsequencesatoseoutoftheinvesdgadon(anditspredicate
allegaéons),notthedelayin bringingtheIndictment,and thereforecannotfot'm thebasisof
prejudiceunderRule489$.Similarly,whileRobzechtandGreenesuggestthi,
                                                                 ttheDepat% ent
ofH ea1th Professionals'invesdgadon and the targetletter,respecdvely,can fot.
                                                                            m the basisfor

prejudice,RobrechtOpp.10;GreeneOpp.5,theprejudiceadsesfrom thestateitwesdgaéon
and thetargetletter,notany delayin bringing the Indictm ent.These com pbintsso farcannot

juséfyaRule48@)modontodisrnisswithprejudice.
      W hat'sleftareRobrecht'sclnim thattfhehasnotbeenabletofindanyjob- giventhe
accusatoryblack could hanging overlsisheady''RobrechtOpp.10,Patterson'scbim thatshe

hasKfendtzred having a cloud ofcrim inalinvestigadon hangm
                                                         ' g overherhead forovertllree

yearsj''Patterson O pp.10,and Greene'scom plaintthattheinvesdgadon w asm adepublicwell

befotetheIndictm entcam e dow n,Greene O pp.5.These com plaintsim plicatetheD efendants'

intezesitdto minimizeanxietyand concern accompanyingpublicaccusadon.''Goodson,204

F.3d at515=16 (internalquotaéonsolnitled).
       O fcotase,ffanxietyispresentto som e degree in virtually every casey''and adefendant

mustdem onsttatçtTlsjomet.
                         hingmorethan thenormalanxietythataccompaniesatdal...to
show adegreeofprejudice.''United Statesv.She herd,511F.2d 119,123(5th Cit.1975);
seealsoGoodson,204 F.3d at515-16 (citing She herdw1t.11approval).Tllisgenerallyrequites
                                              8
ashowingthatadefendantçfhagsjsuffezed particularhatdshipsorwasginj...acapitalcase,
wheretheanxietywouldjusdfiablybemoresevere.''UnitedStatesv.Avalos,541F.2d1100,
1116 (5th Cir.1976).
       D efendantsfailto idendfyanypardcularhardshipsthey have suffered becauseofany

delayin brinjingtheIndictment.Instead,Defendantsproffernebulousallegationsof
ftaccusatoryblackcloudgsl''and (fcloudgsjofcriminadon invesdgadon hangm
                                                                      'govergtheir)
headgsj.''RobrechtOpp.10;Patterson Opp.1O.TheseallegadonscannotsupportaEndingof
prejudicesuffkientforthecourttograntaRule48$)motiontoclisnaissthelndictmentwith
prejudice.SeeUzzitedStatesv.Tranakos,911F.2d 1422,1429(10+ Cir.1990)(Endingno
actionableprejuclicefzom six-yeardelay).
                                                        C.

       D efendants'aclm ission thatthe governm ent'sdelay in bringing thelndic% entwasnot

inbad faithisfataltotheirtequesttodisnaisstheIndic% entwithprejudice:Becausetherewas
no bad faith,underRule48(a)and Goodson,thecourtmustgrantthegovernment'sMotion
anddismisstheIndictmentwithoutprejudice.EvenifthecourtcouldconsiderDefendants'
zequesttodisnnisstheIndictmentwithprejudiceunderRule48q$,Defendantshavenotshown
theyhavesuffereddemonsttableprejudicebecauseofthedelayinbringingtheInictment.
       Finally,becausethecotzrt* 1dismisstheIndictmentwithoutprejudice,EMH andEast
ask the courtto orderthegovernm entto pzesentanew indictm entwithin ninetydays.M ot.

AlternadveRemedy(the(fMotion forAlternativeRemedf),ECFNo.100;M ot.Alternadve
Rem edy,ECF N o.101.3The courtwillnotintrude on theexecudve'sdiscreéon on thetim ing

ofwhento bring an indic% ent.SeeNewmanv.United States,382 F.2d 479,480O .C.Cir.

3EM H and Eastftled idendcalm odonsatECF N os.100 and 101.
                                                    9
1967)(Berger,J.)rTew subjectsarelessadaptedtojudicialreview thantheexercisebythe
Execudveofhisdiscredon in decidingwhen and whetherto insdm te ctim inal

proceedings....'').However,thecourtexpectsthathegovernmentw111prpceedwit.h all
deliberate speed.Given thecircum stancesofthiscase,should unduedelay ensue,the courtwill

revisittheissueofdismissalwithprejudice.
      Accordingly,thegovernm ent'sM odon willbe GR AN T ED and EM H and East's

MoéonsforAlternadveRemedywir b.eDENIED.An appropriateOrderwillbeentered.
                                       Enteted: NI+v. /A y d-a lF
                                  4 / * ''ri'V /.?*                       XV'
                                                     $
                                       M ichaelF.U       g
                                       ClliefUnited StatesDiktrfctludge




                                           10
